I concur in the general proposition contended for by Chief Justice Davis. But upon reading the opinion of the former appeal it indicates that this entireties property (the note and mortgage executed *Page 467 
by Frances Lindsley) was not involved in that case and that the court had no jurisdiction over it. The case was a simple mortgage foreclosure on real estate. A deficiency decree was rendered against Jno. J. Phare, and the court reached out without any power or jurisdiction so to do, and ordered the sale of other property held by Jno. J. Phare and his wife in an estate by entireties to satisfy the deficiency decree. This part of the decree was absolutely void for want of jurisdiction. See 97 Fla. 858, 860.